David Thompson adm) United States J
The said David Thompson now comes and by Fraser and Witherell his attornies moves the Court here that the Rule heretofore made by this Court, by which he was required “to shew cause why “judgment of ouster should not be rendered against him,” be set aside and held for nought, for the following among other reasons to be urged viz—•
1 Because the proceedings in the premises are irregular and informal, and are neither sanctioned by the usage of law or the practice of this Court—
2. Because the said Information was filed without any previous rule having been taken on the defendant to shew Cause against the filing of the same—
3— Because said rule was taken against said David Thompson, before he was brought into Court by any legal process known to the law-— or had a day in Court-—